—Appeal by the defendant from (1) a judgment of the County Court, Dutchess County (Dolan, J.), rendered April 7, 1994, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree under S.C.I. No. 79/93, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered April 7, 1994, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of criminal possession of stolen property in the fourth degree.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.